          Case 1:20-cr-00397-PGG Document 97 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - against -
                                                                       ORDER
 ROBERT RICHARDS,
                                                                   20 Cr. 397 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               There shall be a conference in this matter on May 31, 2021 at 10:30 a.m.

               As discussed at the April 15, 2021 conference, CJA Counsel for Robert Richards,

Christine Delince, is terminated as Richards’ counsel, because Richards has retained Anthony

Ricco as counsel.

               The May 31, 2021 conference will take place by telephone. The parties are

directed to dial 888-363-4749 to participate, and to enter the access code 6212642. The press

and public may obtain access to the telephone conference by dialing the same number and using

the same access code. The Court is holding multiple telephone conferences on this date. The

parties should call in at the scheduled time and wait on the line for their case to be called. At that

time, the Court will un-mute the parties’ lines. Seven days before the conference, the parties

must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       April 19, 2021
